 1   JOINTLY SUBMITTED

 2
                                   UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA                          Case No.: 2:18-cv-01784-MMD-DJA
     ex rel. MARICELA RUVALCABA, Relatrix,
 5
              and,
 6
     MARICELA RUVALCABA,                                 STIPULATION AND ORDER TO
 7                                                     WITHDRAW MOTION FOR PARTIAL
              Plaintiff,                                    SUMMARY JUDGMENT
 8
     v.
 9
     WAFA ABU-HASHISH,
10
         Defendant.
11   WAFA ABU-HASHISH,

12            Counter-Plaintiff,

13   v.

14   MARICELA RUVALCABA,

15            Counter-Defendant.

16            Parties, by and through their undersigned attorneys of record, hereby stipulate and

17   request that Plaintiff-Relatrix Maricela Ruvalcaba’s Motion for Partial Summary Judgment

18   (Dkt. #23), all responses and replies to the motion (Dkt. 24 and 26), be voluntarily withdrawn

19   while parties finalize a settlement.

20        9/17/2019                           /s/ Ron Sung
          Date                                RON SUNG, ESQ.
21                                            Nevada State Bar No. 13047
                                              Nevada Legal Services, Inc.
22                                            530 South Sixth Street
                                              Las Vegas, Nevada 89101
23                                            (702) 386-0404 x148
                                              Facsimile (702) 388-1641
24
                                                   1
25

26
           1                                        Attorneys for Maricela Ruvalcaba

           2
                      9/17/2019                     /s/ Lester A. Berman
           3          Date                          Lester A. Berman, Esq.
                                                    Law Offices of Lee A. Drizin, Chtd.
           4                                        2460 Professional Court, Suite 110
                                                    Las Vegas, NV 89128
           5                                        lesberman@leedrizin.com
                                                    Attorneys for Wafa Abu-Hashish
           6

           7
                                                     ORDER
           8
                  IT IS SO ORDERED
           9

         10       _______________________________
                  United States District Judge
         11

         12               September 18, 2019
                  Dated: ______________________
         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24
                                                         2
         25
1102762/22939170v.1



         26
